PER CURIAM.
The defendant, Taylor Evans, appeals his jury conviction of attempted simple burglary, La.R.S. 14:62, La.R.S. 14:27, for which he was sentenced to serve four and a half years in the State Penitentiary at Angola. In pursuing this appeal, the defendant relies upon one Bill of’Exceptions reserved and perfected during his trial.
In his Bill of Exceptions, the defendant argues the trial judge committed error when he denied a motion for new trial, which motion alleges only “The verdict is contrary to the law and evidence.” La.C.Cr.P. Art. 851(1). Yet the defendant does not present any evidence, with any specificity, that a factual element essential to a lawful conviction is omitted from the proof. State v. Bueche, 243 La. 160, 142 So.2d 381 (1962). Neither do we find any in the record. A Bill of Exceptions taken to the overruling of a motion for new trial based upon an allegation that the verdict is contrary to the law and evidence, without any direction to a specific legal error, presents nothing for review. La.C.Cr.P. Art. 858; State v. Grey, 257 La. 1070, 245 So.2d 178 (1971).
The conviction and sentence are' affirmed.